14‐969‐cv 
Crawford v. Cuomo, et al. 
                                              

                            In the
                United States Court of Appeals
                   For the Second Circuit
                                   ________ 
                                          
                             AUGUST TERM, 2014 
                                          
                          ARGUED: FEBRUARY 24, 2015  
                           DECIDED: AUGUST 11, 2015 
                                          
                                  No. 14‐969 
                                          
                 JAMES CRAWFORD and THADDEUS CORLEY,  
                             Plaintiffs‐Appellants, 
                                          
                                        v. 
                                          
   ANDREW CUOMO as Governor of the State of New York, in his official 
 capacity; BRIAN FISCHER, Commissioner of Department of Corrections and 
Community Supervision, in his official capacity; Superintendent WILLIAM P. 
  BROWN, in his personal and official capacities; Superintendent WILLIAM 
  LARKIN, in his official capacity; Corrections Officer SIMON PRINDLE; and 
                    JOHN DOE CORRECTIONS OFFICERS 1‐8, 
                             Defendants‐Appellees.1 
                                   ________ 
                                          
               Appeal from the United States District Court 
                   for the Northern District of New York. 
                No. 13 Civ. 406 – Norman A. Mordue, Judge. 
                                   ________ 
                                          

   1 The Clerk of the Court is directed to amend the caption as set forth above. 
2                                                                No. 14‐969‐cv

Before: KATZMANN, Chief Judge, WALKER and LYNCH, Circuit Judges. 
                                 ________ 
      On  March  5,  2014,  the  district  court  (Norman  A.  Mordue,  J.) 

dismissed  a  complaint  filed  by  Thaddeus  Corley,  an  inmate  at  the  Eastern 

Correctional  Facility  (“ECF”),  and  James  Crawford,  a  former  ECF  inmate, 

alleging  that  Corrections  Officer  Simon  Prindle  sexually  abused  them  and, 

in doing so, subjected them to cruel and unusual punishment in violation of 

the Eighth Amendment.  In dismissing the case, the district court concluded 

that the complaint failed to state a claim under Boddie v. Schnieder, 105 F.3d 

857,  861  (2d  Cir.  1997),  which  set  forth  the  standard  for  stating  an  Eighth 

Amendment  claim  arising  from  sexual  abuse  in  prison.    Crawford  and 

Corley  appealed,  arguing  that  the  district  court  construed  our  opinion  in 

Boddie too narrowly.  We agree. 

       We  write  today  to  clarify  the  rule  set  forth  in  Boddie:    A  corrections 

officer’s intentional contact with an inmate’s genitalia or other intimate area, 

which  serves  no  penological  purpose  and  is  undertaken  with  the  intent  to 

gratify  the  officer’s  sexual  desire  or  to  humiliate  the  inmate,  violates  the 

Eighth  Amendment.    Moreover,  we  recognize  that  sexual  abuse  of 

prisoners,  once  passively  accepted  by  society,  deeply  offends  today’s 
3                                                           No. 14‐969‐cv

standards  of  decency.    The  proper  application  of  the  rule  in  Boddie  must 

reflect these standards.  

      By  alleging  that  Officer  Prindle  fondled  their  genitals  for  personal 

gratification  and  without  penological  justification,  Crawford  and  Corley 

stated  a  cognizable  Eighth  Amendment  claim.    Accordingly,  we  REVERSE 

the  district  court’s  order  dismissing  the  complaint  and  REMAND  the  case 

for further proceedings consistent with this opinion. 

                                     ________ 
                                          
                    ADAM  D.  PERLMUTTER,  Law  Offices  of  Adam  D. 
                    Perlmutter, P.C., New York, N.Y. (Daniel A. McGuinness, 
                    Law  Offices  of  Adam  D.  Perlmutter,  P.C.,  New  York, 
                    N.Y.;  Zachary Margulis‐Ohnuma, Law Office of Zachary 
                    Margulis‐Ohnuma,  New  York,  N.Y.,  on  the  brief),  for 
                    Plaintiffs‐Appellants. 

                    FRANK  BRADY,  Assistant  Solicitor  General  of  Counsel 
                    (Barbara  D.  Underwood,  Solicitor  General,  Andrew 
                    Ayers, Assistant Solicitor General of Counsel, on the brief), 
                    for Eric T. Schneiderman, Attorney General of the State of 
                    New York, Albany, N.Y., for Defendants‐Appellees. 

                                     ________ 
 
JOHN M. WALKER, JR., Circuit Judge: 

      On  March  5,  2014,  the  district  court  (Norman  A.  Mordue,  J.) 

dismissed  a  complaint  filed  by  Thaddeus  Corley,  an  inmate  at  the  Eastern 
4                                                                No. 14‐969‐cv

Correctional  Facility  (“ECF”),  and  James  Crawford,  a  former  ECF  inmate, 

alleging  that  Corrections  Officer  Simon  Prindle  sexually  abused  them  and, 

in doing so, subjected them to cruel and unusual punishment in violation of 

the Eighth Amendment.  In dismissing the case, the district court concluded 

that the complaint failed to state a claim under Boddie v. Schnieder, 105 F.3d 

857,  861  (2d  Cir.  1997),  which  set  forth  the  standard  for  stating  an  Eighth 

Amendment  claim  arising  from  sexual  abuse  in  prison.    Crawford  and 

Corley  appealed,  arguing  that  the  district  court  construed  our  opinion  in 

Boddie too narrowly.  We agree. 

       We  write  today  to  clarify  the  rule  set  forth  in  Boddie:    A  corrections 

officer’s intentional contact with an inmate’s genitalia or other intimate area, 

which  serves  no  penological  purpose  and  is  undertaken  with  the  intent  to 

gratify  the  officer’s  sexual  desire  or  to  humiliate  the  inmate,  violates  the 

Eighth  Amendment.    Moreover,  we  recognize  that  sexual  abuse  of 

prisoners,  once  passively  accepted  by  society,  deeply  offends  today’s 

standards  of  decency.    The  proper  application  of  the  rule  in  Boddie  must 

reflect these standards.  
5                                                           No. 14‐969‐cv

      By  alleging  that  Officer  Prindle  fondled  their  genitals  for  personal 

gratification  and  without  penological  justification,  Crawford  and  Corley 

stated  a  cognizable  Eighth  Amendment  claim.    Accordingly,  we  REVERSE 

the  district  court’s  order  dismissing  the  complaint  and  REMAND  the  case 

for further proceedings consistent with this opinion. 

                                BACKGROUND 

      The  following  facts  are  taken  from  the  complaint  and  must  be 

accepted as true for the purposes of deciding this appeal.  See Bell Atl. Corp. 

v.  Twombly,  550  U.S.  544,  572  (2007)  (“[A]  judge  ruling  on  a  defendant’s 

motion  to  dismiss  a  complaint  must  accept  as  true  all  of  the  factual 

allegations  contained  in  the  complaint.”  (internal  quotation  marks 

omitted)). 

 I.   The Alleged Incidents 

      On  March  12,  2011,  Thaddeus  Corley,  an  ECF  inmate,  was  visiting 

with  his  wife  when  Corrections  Officer  Simon  Prindle  ordered  him  out  of 

the  visiting  room  and  sexually  abused  him.    Prindle  informed  Corley  that 

“he was going to make sure Mr. Corley did not have an erection,” and after 

ordering Corley to stand against the wall with his feet spread apart, Prindle 
6                                                             No. 14‐969‐cv

“paused  to  fondle  and  squeeze  [his]  penis.”    App’x  9.      When  Corley 

“jumped off the wall” in response, Prindle threatened him and told him to 

“get back on the wall.”  Id. at 10.   

         Four  days  later,  Prindle  abused  a  second  ECF  inmate,  James 

Crawford.2    As  Crawford  was  leaving  the  mess  hall,  Prindle  stopped  him 

and  initiated  a  search.    During  the  search,  Prindle  paused  around 

Crawford’s  crotch,  “grabbed”  and  “held”  his  penis  and  asked  “what’s 

that?”  Id.  Crawford responded: “That’s my penis, man.” Id. at 11.  Prindle 

pushed  his  knee  into  Crawford’s  back,  pinning  him  to  the  wall,  tightened 

his grip around the neck of Crawford’s sweatshirt, and told him to “stay on 

the  fucking  wall”  if  he  didn’t  want  Prindle  to  “ram  [his]  head  into  the 

concrete.”  Id.  Prindle continued to “squeeze” and “fondle” the area around 

Crawford’s penis and “roam” his hands down Crawford’s thigh.  Id. 11‐12.  

Throughout  the  search,  Prindle  told  Crawford  to  “[s]tay  on  the  fucking 

wall”  if  he  didn’t  want  to  “go  to  the  box,”  which  Crawford  understood  to 

mean that Prindle would send him to solitary confinement if he resisted the 

abuse.    App’x  11.    When  Crawford  told  Prindle  that  the  search  was  not  in 



     2 Crawford has since been released on parole.   
7                                                              No. 14‐969‐cv

accordance  with  search  and  frisk  procedures,  Prindle  responded:  “You 

don’t have any rights in here. . . . I’ll run my hands up the crack of your ass 

if I want to.”  Id. at 12.  As a result of these incidents, Crawford and Corley 

allege that they have suffered psychologically and sought help from mental 

health professionals.   

          The  complaint  also  alleged  that  at  least  20  inmate  grievances 

complained of sexual abuse or harassment by Prindle.  On certain occasions, 

Prindle demeaned Crawford and other inmates by telling them that he had 

“seen a little boy like [them] before on the internet” or that he had seen their 

penises.    Id.  at  14.    And  on  other  occasions,  Prindle  claimed  that  inmates 

were  not  properly  complying  with  anal‐cavity  search  procedures  and 

ordered the inmates to repeatedly bend over and spread their buttocks for 

him.   

II.       Procedural History 

          On  April  12,  2013,  Crawford  and  Corley  filed  a  complaint  in  the 

United States District Court for the Northern District of New York alleging 

that  Prindle’s  sexual  abuse  violated  their  Eighth  Amendment  right  to  be 

free  from  cruel  and  unusual  punishment.    In  addition  to  Prindle,  the 
8                                                                    No. 14‐969‐cv

complaint  named  as  defendants  Superintendent  William  P.  Brown, 

Prindle’s supervisor, as well as others.3  The complaint alleged that Brown, 

who  failed  to  take  action  against  Prindle  despite  receiving  more  than  20 

inmate  grievances  alleging  similar  abuse,  either  intentionally  allowed 

Prindle  to  sexually  abuse  inmates  as  a  means  of  controlling  them  or  was 

deliberately indifferent to Prindle’s abusive conduct.  Crawford and Corley 

sought  monetary  damages  and  an  injunction  prohibiting  Prindle  from 

having contact with inmates.  

         Defendants  filed  a  motion  to  dismiss  the  complaint  under  Federal 

Rule of Civil Procedure 12(b)(6) for failure to state a claim.  In support of the 

motion, Defendants cited our opinion in Boddie v. Schnieder, 105 F.3d 857 (2d 

Cir.  1997),  which  set  forth  the  standard  for  stating  an  Eighth  Amendment 

claim  arising  from  sexual  abuse  in  prison.    Based  on  its  understanding  of 

Boddie,  the  district  court  dismissed  the  Eighth  Amendment  cause  of  action 

for  failing  to  state  a  claim  and  dismissed  the  state  law  claims  for  lack  of 

jurisdiction.  Crawford and Corley timely appealed. 

      The  complaint  named  as  defendants  in  their  official  capacities  Governor  Andrew 
     3

Cuomo;  Brian  Discher,  the  Commissioner  of  the  State  of  New  York  Department  of 
Corrections  and  Community  Supervision;  Superintendent  William  Larkin,  the  current 
superintendent  of  ECF;  and  John  Does  1‐8,  corrections  officers  who  were  present  when 
Prindle committed the sexual abuse and did not intervene.  
9                                                                No. 14‐969‐cv

                                    DISCUSSION 

       We  review  de  novo  a  district  court’s  decision  to  dismiss  a  complaint 

pursuant  to  Rule  12(b)(6),  accepting  all  factual  allegations  as  true  and 

drawing  all  reasonable  inferences  in  the  plaintiff’s  favor.    Johnson  v. 

Priceline.com,  Inc.,  711  F.3d  271,  275  (2d  Cir.  2013).    To  survive  a  12(b)(6) 

motion,  the  complaint  must  contain  factual  allegations  that  plausibly  give 

rise to an entitlement to relief.  Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). 

       Crawford  and  Corley  argue  that,  in  dismissing  the  complaint  for 

failing  to  stating  an  Eighth  Amendment  claim,  the  district  court  erred 

because  it  too  narrowly  construed  the  standard  established  in  Boddie.    We 

agree.    Boddie  recognized  that  a  single  act  of  sexual  abuse  may  violate  the 

Eighth Amendment if, as in this case, it is entirely gratuitous and devoid of 

penological purpose.  Moreover, in the nearly two decades since Boddie was 

decided,  societal  standards  of  decency  regarding  sexual  abuse  and  its 

harmful  consequences  have  evolved.    Without  suggesting  that  Boddie  was 

wrongly  decided  in  1997,  we  conclude  that  the  result  in  that  case  would 

likely be different applying the same rule today.   

        
10                                                             No. 14‐969‐cv

 I.    Eighth Amendment Claims 

       The  Eighth  Amendment  protects  prisoners  from  cruel  and  unusual 

punishment by prison officials.  Wilson v. Seiter, 501 U.S. 294, 297 (1991).  To 

state an Eighth Amendment claim, a prisoner must allege two elements, one 

subjective  and  one  objective.    First,  the  prisoner  must  allege  that  the 

defendant  acted  with  a  subjectively  “sufficiently  culpable  state  of  mind.” 

Hudson v. McMillian, 503 U.S. 1, 8 (1992) (internal quotation marks omitted).  

Second, he must allege that the conduct was objectively “harmful enough” 

or  “sufficiently  serious”  to  reach  constitutional  dimensions.    Id.  at  8,  20.  

Analysis  of  the  objective  prong  is  “context  specific,”  Hogan  v.  Fischer,  738 

F.3d  509,  515  (2d  Cir.  2013)  (internal  quotation  marks  omitted),  and 

“depends  upon  the  claim  at  issue,”  Hudson,  503  U.S.  at  8.    Although  not 

“every  malevolent  touch  by  a  prison  guard  gives rise  to  a  federal  cause  of 

action,” the Eighth Amendment is offended by conduct that is “repugnant 

to  the  conscience  of  mankind.”    Id.  at  9‐10  (internal  quotation  marks 

omitted).    Actions  are  repugnant  to  the  conscience  of  mankind  if  they  are 

“incompatible  with  evolving  standards  of  decency”  or  involve  “the 
11                                                                     No. 14‐969‐cv

unnecessary  and  wanton  infliction  of  pain.”    Id.  at  10  (quoting  Estelle  v. 

Gamble, 429 U.S. 97, 102‐03 (1976)).  

             a. Boddie  

          In  Boddie,  we  left  no  doubt that  sexual abuse  by a  corrections  officer 

can give rise to an Eighth Amendment claim.  105 F.3d at 859.  With respect 

to  the  Eighth  Amendment’s  objective  component,  Boddie  made  clear  that 

“severe  or  repetitive  sexual  abuse  of  an  inmate  by  a  prison  officer  can  be 

‘objectively,  sufficiently  serious’  enough  to  constitute  an  Eighth 

Amendment violation.”4  Id. at 861.  We held, however, that Boddie failed to 

state an Eighth Amendment claim after a female corrections officer made a 

pass  at  an  him,  squeezed  his  hand,  touched  his  penis,  called  him  a  “sexy 

black  devil,”  and  bumped  into  him  “with  her  whole  body  vagina  against 

penis.”    See  id.  at  859‐60.    We  concluded  that  no  single  incident  was 

sufficiently serious and that the series of incidents were not “cumulatively 

egregious” enough to reach constitutional dimensions.  Id. at 861. 



       Boddie  also  made  clear  that  “[w]here  no  legitimate  law  enforcement  or  penological 
      4

purpose  can  be  inferred  from  the  defendant’s  alleged  conduct,  the  abuse  itself  may,  in 
some circumstances, be sufficient evidence of a culpable state of mind.”  Id. at 861; see also 
Hogan, 738 F.3d at 516.  Here, the parties do not dispute that Crawford and Corley have 
satisfied  the  subjective  prong.    Accordingly,  we  focus  our  analysis  on  the  Eighth 
Amendment’s objective component. 
12                                                             No. 14‐969‐cv

       Applying Boddie and other district court cases interpreting Boddie, the 

district  court  concluded  that  the  isolated  instances  during  which  Prindle 

fondled  Crawford  and  Corley’s  genitalia  did  not  rise  to  the  level  of  a 

constitutional  violation.    The  district  court  reasoned  that,  under  Boddie, 

sexual abuse only states a cognizable Eighth Amendment claim if it occurs 

on  more  than  one  occasion,  is  “excessive  in  duration,”  involves  direct 

contact with an inmate’s genitalia (rather than contact through an inmate’s 

clothing,  as  was  the  case  here),  or  causes  “physical  injury,  penetration,  or 

pain.”  App’x 28‐30.   

       Boddie  does  not  support  that narrow  interpretation.    Boddie  held  that  

sexual  abuse  by  a  corrections  officer  may  constitute  cruel  and  unusual 

punishment if it is “severe or repetitive.”  105 F.3d at 861 (emphasis added).  

Thus, a single incident of sexual abuse, if sufficiently severe or serious, may 

violate  an  inmate’s  Eighth  Amendment  rights  no  less  than  repetitive 

abusive conduct.  Recurrences of abuse, while not a prerequisite for liability, 

bear on the question of severity:  Less severe but repetitive conduct may still 

be “cumulatively egregious” enough to violate the Constitution.  Id. 
13                                                              No. 14‐969‐cv

       To show that an incident or series of incidents was serious enough to 

implicate  the  Constitution,  an  inmate  need  not  allege  that  there  was 

penetration,  physical  injury,  or  direct  contact  with  uncovered  genitalia.    A 

corrections  officer’s  intentional  contact  with  an  inmate’s  genitalia  or  other 

intimate area, which serves no penological purpose and is undertaken with 

the  intent  to  gratify  the  officer’s  sexual  desire  or  humiliate  the  inmate, 

violates the Eighth Amendment.  Similarly, if the situation is reversed and 

the  officer  intentionally  brings  his  or  her  genitalia  into  contact  with  the 

inmate in order to arouse or gratify the officer’s sexual desire or humiliate 

the  inmate,  a  violation  is  self‐evident  because  there  can  be  no  penological 

justification for such contact.  And even if contact between an officer and an 

inmate’s  genitalia  was  initially  justified,  if  the  officer  finds  no  contraband, 

continued sexual contact may be actionable.   

       In  determining  whether  an  Eighth  Amendment  violation  has 

occurred,  the  principal  inquiry  is  whether  the  contact  is  incidental  to 

legitimate official duties, such as a justifiable pat frisk or strip search, or by 

contrast whether it is undertaken to arouse or gratify the officer or humiliate 

the inmate.  See Whitley v. Albers, 475 U.S. 312, 320‐21 (1986) (explaining that 
14                                                          No. 14‐969‐cv

the  Eighth  Amendment  analysis  turns  on  “whether  force  was  applied  in  a 

good  faith  effort  to  maintain  or  restore  discipline  or  maliciously  and 

sadistically for the very purpose of causing harm” (internal quotation marks 

omitted)); accord Hudson, 503 U.S. at 6‐7 (same).   

       To  be  sure,  prison  officials  looking  for  contraband  may  subject 

inmates to reasonable strip searches and cavity searches.  Bell v. Wolfish, 441 

U.S. 520, 560 (1979).  Indeed prison security and safety may require frequent 

searches  of  an  intensely  personal  nature―and  not  every  such  search  is 

properly the subject of a lawsuit.  Searches that do not uncover contraband 

may  be  no  less  penologically  justified  than  those  that  do.    And  even  an 

officer  who  is  meticulous  in  conducting  a  search  does  not  violate  an 

inmate’s  constitutional  rights  as  long  as  the  officer  had  no  intention  of 

humiliating  the  inmate  or deriving  sexual arousal  or  gratification  from  the 

contact.    But  a  search  may  not  be  undertaken  maliciously  or  for  the 

purposes of sexually abusing an inmate.  See Hudson v. Palmer, 468 U.S. 517, 

528 (1984).   

        

        
15                                                             No. 14‐969‐cv

         b. Application  
             
       The unjustified conduct alleged here is unquestionably “repugnant to 

the conscience of mankind” and therefore violates the Eighth Amendment. 

Whitley, 475 U.S. at 327 (quoting Estelle, 429 U.S. at 106); see also United States 

v.  Walsh,  194  F.3d  37,  50  (2d  Cir.  1999)  (holding  that  a  prison  guard  who 

repeatedly  stepped  on  a  prisoner’s  penis  acted  “contrary  to  contemporary 

standards  of  decency”  (internal  quotation  marks  omitted));  Washington  v. 

Hively,  695  F.3d  641,  643  (7th  Cir.  2012)  (“An  unwanted  touching  of  a 

person’s  private  parts,  intended  to  humiliate  the  victim  or  gratify  the 

assailant’s  sexual  desires,  can  violate  a  prisoner’s  constitutional  rights 

whether or not the force exerted by the assailant is significant.”); Schwenk v. 

Hartford, 204 F.3d 1187, 1197 (9th Cir. 2000) (“A sexual assault on an inmate 

by  a  guard―regardless  of  the  gender  of  the  guard  or  of  the  prisoner―is 

deeply offensive to human dignity.” (internal quotation marks omitted)). 

       Accepting the facts alleged in the complaint as true, Prindle violated 

Corley’s  rights  by  “fondl[ing]  and  squeeze[ing]  [his]  penis”  in  order  to 

“make  sure  Mr.  Corley  did  not  have  an  erection.”    App’x  9.    There  is  no 

penological justification for checking to see if an inmate has an erection, and 
16                                                               No. 14‐969‐cv

Prindle does not argue otherwise.  Moreover, Prindle executed the frisk in 

the  middle  of  Corley’s  visit  with  his  wife,  rather  than  at  the  beginning  or 

end  of  the  visit.    The  timing,  combined  with  Prindle’s  stated  reason  for 

initiating the frisk, suggests that the frisk was pretext for sexual abuse.  Cf. 

Wolfish,  441  U.S.  at  559  (stating  that  the  constitutionality  of  a  prison  body‐

cavity  search  turns  on,  among  other  things,  “the  manner  in  which  it  is 

conducted,  the  justification  for  initiating  it,  and  the  place  in  which  it  is 

conducted”).  Under Boddie, no amount of gratuitous or sexually‐motivated 

fondling  of  an  inmate’s  genitals―even  if  limited  in  duration  or  conducted 

through  the  inmate’s  clothes,  as  was  the  case  here―is  permitted  by  the 

Constitution. 

       Similarly,  Prindle  violated  Crawford’s  rights  when  he  allegedly 

“squeezed” and “fondled” Crawford’s penis and “roamed” his hands down 

Crawford’s thigh.  App’x 11‐12.  In the circumstances alleged, the extensive 

search of Crawford’s genitalia was not incident to any legitimate duties.  See 

Whitley,  475  U.S.  at  320‐21.    Moreover,  Prindle’s  demeaning  comments, 

including the statements “[t]hat doesn’t feel like a penis to me,” App’x 11, 

“I’ll  run  my  hands  up  the  crack  of  your  ass  if  I  want  to,”  id.  at  12,  and 
17                                                           No. 14‐969‐cv

subsequent  taunts  about  having  seen  Crawford’s  penis,  id.  at  14,  suggest 

that  Prindle  undertook  the  search  in  order  to  arouse  himself,  humiliate 

Crawford, or both.   

          c. Contemporary Standards of Decency 

      The  standard  set  forth  in  Boddie,  which  condemns  Prindle’s  alleged 

conduct, remains the same today.  But in determining the application of that 

standard, the Eighth Amendment requires courts to “look beyond historical 

conceptions to the evolving standards of decency that mark the progress of 

a  maturing  society.”    Graham  v.  Florida,  560  U.S.  48,  58  (2010)  (internal 

quotation marks omitted).  We must therefore also recognize that particular 

conduct  that  might  not  have  risen  to  the  level  of  an  Eighth  Amendment 

violation  18  years  ago  may  no  longer  accord  with  community  standards, 

and for that reason may state a claim today.    

      To  ascertain  contemporary  standards  of  decency,  courts  begin  by 

reviewing “objective indicia of consensus, as expressed in particular by the 

enactments  of  legislatures  that  have  addressed  the  question.”    Roper  v. 

Simmons,  543  U.S.  551,  564  (2005).    Subsequent  enactments  by  state  and 

federal  legislatures  show  that  standards  of  decency  with  regard  to  sexual 
18                                                                          No. 14‐969‐cv

abuse in prisons have evolved since 1997.  At the time Boddie was written, 18 

states  and  the  District  of  Columbia  expressly  criminalized  corrections 

officers’ sexual contact with inmates.5  Today, all but two states6 criminalize 

sexual contact between inmates and corrections officers.7  Moreover, many 

of  the  states  that  had  enacted  state  laws  proscribing  officer‐inmate  sexual 

contact  prior  to  Boddie  have,  in  the  intervening  years,  adopted  additional 




       See Ariz. Rev. Stat. Ann. § 13‐1419; Cal. Penal Code § 289.6; Conn. Gen. Stat. § 53a‐
      5

73a;  D.C.  Code  §  22‐3014;  Fla.  Stat.  §  794.011;  Ga.  Code  Ann.  §  16‐6‐5.1;  Haw.  Rev.  Stat. 
§ 707‐732(e); Idaho  Code  §  18‐6110;  Iowa  Code  § 709.16;  La.   Stat.  Ann.  §  14:134.1;  Mich. 
Comp. Laws § 750.520c (criminalizing sexual contact where the actor has authority over 
the victim); N.J. Stat. Ann. §§ 2C:14‐2, 2C:14‐3; N.M. Stat. Ann. § 30‐9‐11; N.Y. Penal Law 
§ 130.05(3);  N.D.  Cent.  Code  §  12.1‐20‐07;  R.I.  Gen.  Laws  §  11‐25‐24;  S.D.  Codified  Laws 
§ 22‐22‐7.6; Tex. Penal Code Ann. § 39.04; Wis. Stat. § 940.225.  
     6  Since  Boddie,  30  states  criminalized  sexual  contact  between  corrections  officers  and 

inmates.  See  Ala.  Code  §  14‐11‐31;  Alaska  Stat.  §  11.41.427;  Ark.  Code  Ann.  §  5‐14‐
127(a)(2); Colo. Rev. Stat. § 18‐7‐701; 720 Ill. Comp. Stat. 5/11‐9.2; Ind. Code § 35‐44.1‐3‐10; 
Kan. Stat. Ann. § 21‐5512; Ky. Rev. Stat. Ann. § 510.120; Me.  Stat. Tit. 17‐A, § 255‐A; Md. 
Code Ann. Crim. Law § 3‐314; Mass. Gen. Laws ch. 268, § 21A; Minn. Stat. § 609.345; Miss. 
Code  Ann.  §  97‐3‐104;  Mo. Rev. Stat.  § 566.145;  Mont.  Code  Ann. §  45‐5‐502;  Neb. Rev. 
Stat.  §§  28‐322;  28‐322.01;  Nev.  Rev. Stat.  § 212.187;  N.H. Rev. Stat.  Ann. §§  632‐A:3;  632‐
A:4;  N.C.  Gen.  Stat.  § 14‐27.7  (criminalizing  sexual  contact  where  the  actor  has  custody 
over the victim); Ohio Rev. Code Ann. § 2907.03; Or. Rev. Stat. § 163.454; 18 Pa. Cons. Stat. 
§ 3124.2; S.C. Code Ann. § 44‐23‐1150(c)(2); Tenn. Code Ann. § 39‐16‐408; Utah Code Ann. 
§  76‐5‐412;  Va.  Code Ann.  § 18.2‐67.4;  Vt.  Stat.  Ann.  tit.  13,  §  3257;  Wash. Rev.  Code 
§ 9A.44.170;  W.  Va. Code  §§  61‐8B‐2, 61‐8B‐7;  Wyo. Stat.  Ann.  §  6‐2‐304.    Delaware  and 
Oklahoma  only  criminalize  sexual  intercourse  or  penetration,  rather  than  sexual  contact 
more broadly.  See Del. Code Ann. tit. 11, § 1259; Okla. Stat. tit. 21, § 1111(A)(7). 
     7 Although the precise conduct prohibited varies by state, sexual contact is generally 

defined as intentional contact, for the purpose of sexual arousal, gratification, or abuse, of 
an  inmate’s  sexual  or  intimate  areas  by  a  corrections  officer,  or  of  an  officer’s  sexual  or 
intimate  areas  by  an  inmate,  or  of  the  clothing  covering  either  the  inmate  or  officer’s 
sexual or intimate areas.  See, e.g., Ala. Code § 14‐11‐30(3). 
19                                                                      No. 14‐969‐cv

laws and policies to prevent sexual abuse in prison.8  And in 2003, Congress 

unanimously  passed  the  Prison  Rape  Elimination  Act  (“PREA”),  42  U.S.C. 

§§ 15601‐15609―the  first  federal  law  to  address  the  sexual  abuse  of 

prisoners.9  These legislative enactments are the “clearest and most reliable 

objective evidence of contemporary values.”  Atkins v. Virginia, 536 U.S. 304, 

315 (2002) (internal quotation marks omitted).  It is not only the number of 

state laws that is significant, but “the consistency of the direction of change” 

in the law.  Id.   These laws and policies reflect the deep moral indignation 

that has replaced what had been society’s passive acceptance of the problem 

of  sexual  abuse  in  prison.    They  make  it  clear  that  the  sexual  abuse  of 




      Some states have enacted laws further prohibiting sexual abuse. See, e.g., N.Y. Penal 
      8

Law  §  130.52  (“A  person  is  guilty  of  forcible  touching  when  such  person  intentionally, 
and  for  no  legitimate  purpose,  forcibly  touches  the  sexual  or  other  intimate  parts  of 
another person for the purpose of degrading or abusing such person; or for the purpose of 
gratifying  the  actor’s  sexual  desire.”).    Other  states  have  adopted  additional  prison 
policies and regulations.  For example, the Michigan Department of Corrections “enacted 
cutting‐edge policies to curb sexual assault” in prisons after Congress passed the PREA.  
Maurice  Chammah,  Rape  in  the  American  Prison,  The  Atlantic  (Feb.  25,  2015),  available  at 
http://www.theatlantic.com/features/archive/2015/02/rape‐in‐the‐american‐prison/ 
385550/. 
    9 See Pat Nolan & Marguerite Telford, Indifferent No More: People of Faith Mobilize to End 

Prison Rape, 32 J. Legis. 129, 138‐39 (2006) (noting that the PREA was a model of bipartisan 
cooperation,  which  Congress  passed  unanimously).    The  PREA  defines  rape  to  include 
not  only  penetration,  but  oral  sodomy,  sexual  assault  with  an  object,  and  fondling.  42 
U.S.C. § 15609(9).   
20                                                                     No. 14‐969‐cv

prisoners,  once  overlooked  as  a  distasteful  blight  on  the  prison  system, 

offends our most basic principles of just punishment.   

           In  light  of  this  evolution,  while  the  standard  articulated  in  Boddie 

remains  the  same,  “its  applicability  must  change  as  the  basic  mores  of 

society  change.”    Kennedy  v.  Louisiana,  554  U.S.  407,  419  (2008)  (quoting 

Furman  v.  Georgia, 408  U.S.  238,  382  (1972) (Burger,  C.J.,  dissenting)).     

Accordingly, conduct that might not have been seen to rise to the severity of 

an Eighth Amendment violation 18 years ago may now violate community 

standards  of  decency,  and  for  that  reason,  we  believe  that  the  officer’s 

conduct in Boddie would flunk its own test today.10 

            

       Additionally,  today―more  so  than  18  years  ago―we  recognize  that  a  female 
      10

corrections officer is equally capable of sexually abusing a male inmate and the harm that 
can result from such abuse.   See, e.g., David Kaiser and Lovisa Stannow, The Shame of Our 
Prisons:  New  Evidence,  N.Y.  Rev.  of  Books  (Oct.  24,  2013),  available  at 
http://www.nybooks.com/articles/archives/2013/oct/24/shame‐our‐prisons‐new‐evidence/ 
(noting  that  past  experience  has  shown  that  “many  people  do  not  take  sexual  abuse 
committed  by  women  as  seriously  as  abuse  committed  by  men,”  including  “many 
corrections officers”); see also Schwenk, 204 F.3d at 1197 (“A sexual assault on an inmate by 
a guard―regardless of the gender of the guard or of the prisoner―is deeply oﬀensive to 
human dignity.” (internal quotation marks omitted)).  There is also greater awareness of 
not only the physical but psychological and economic harms caused by sexual assaults in 
prisons.  See, e.g., PREA, 42 U.S.C § 15601 (finding that sexual abuse in prison results in 
higher  rates  of  suicide,  post‐traumatic  stress  disorder,  depression,  HIV,  AIDS, 
tuberculosis,  recidivism,  and  violent  crime,  among  other    things);  Sarah  K.  Wake,  Note, 
Not Part of the Penalty: The Prison Rape Elimination Act of 2003, 32 J. Legis. 220, 223 (2006) 
(“[P]rison  rape  has  a  clear  physical  and  economic  impact  upon  everyone,  not  just  those 
who are victimized.”).  
21                                                          No. 14‐969‐cv

II.    Qualified Immunity 

       Defendants argue that qualified immunity shields Prindle and Brown 

from liability because it was objectively reasonable for them to believe that 

Prindle’s  alleged  sexual  abuse  did  not  violate  the  Eighth  Amendment.  

Because  the  district  court  dismissed  the  complaint,  it  did  not  address 

whether  Prindle  and  Brown  are  entitled  to  qualified  immunity,  and  the 

parties did not thoroughly brief the issue on appeal.  We therefore remand 

the case to the district court to decide the qualified immunity question in the 

first instance. 

                                 CONCLUSION 

       For  the  reasons  stated  above,  we  REVERSE  the  district  court’s  order 

dismissing the complaint and REMAND for further proceedings consistent 

with this opinion.